Exhibit 10.120
STOCK PURCHASE PLAN AND AGREEMENT
This Stock Purchase Plan and Agreement (this “Plan”) made this 13th day of
August, 2008 by and between Morgan Stanley & Co. Incorporated (“Broker”) and
Brocade Communications Systems, Inc., a Delaware corporation (“Purchaser”).
     WHEREAS, Purchaser has entered into a definitive agreement to purchase
Foundry Networks(R), Inc. (Nasdaq: FDRY) (the “Target”) for consideration in the
amount of a combination of $18.50 of cash plus 0.0907 shares of Brocade common
stock in exchange for each share of Foundry common stock (the “Acquisition”).
     WHEREAS, Purchaser wishes to enter into this Plan for the purpose of
establishing and adopting a written plan for trading securities that complies
with the requirements of Rule 10b5-1(c)(1) under the Securities and Exchange Act
of 1934, as amended (the “Exchange Act”).
     WHEREAS, Purchaser is establishing and adopting this Plan to provide for
the orderly purchase of a certain amount of shares of common stock of Foundry
Networks, Inc. (the “Stock”) prior to the consummation of the Acquisition; and
     WHEREAS, subject to the terms and conditions herein, Broker shall act as
agent on behalf of Purchaser in connection with this Plan.
     NOW THEREFORE, the parties hereto agree as follows:
A. Purchaser’s Representations, Warranties and Covenants. Purchaser hereby
represents and warrants to and agrees with Broker as follows:
     1. As of the date hereof, Purchaser is not aware of any material nonpublic
information concerning itself, the Target, or any of its securities or any of
the companies whose securities it purchases, including the Stock. Purchaser is
entering into this Plan in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws, including the provisions of
Rule 10b5-1(c)(1)(ii). Subject to Purchaser’s right to terminate this Plan,
Purchaser shall not alter or modify the terms of this Plan while aware of any
material non-public information with respect to itself or its securities.
     2. During any Period (as defined on Exhibit A of this Plan), Purchaser
shall not make any purchase of Stock or otherwise enter into or alter any
corresponding or hedging transaction or position in the Stock that is or would
become effective during the Period of this Plan, except for purchases of
Stock by Broker, whether or not pursuant to this Plan, or in accordance with the
Acquisition.
     3. Purchaser acknowledges and agrees that the execution and delivery of
this Plan by Purchaser and the transactions contemplated by this Plan will not
contravene applicable law or any material agreement or other instrument
(including agreements relating to the Acquisition)

1.



--------------------------------------------------------------------------------



 



binding on Purchaser or any judgment, order or decree of any governmental body,
agency or court having jurisdiction over Purchaser. The transactions to be made
by Broker for the account of Purchaser pursuant to this Plan will not violate
Purchaser’s insider trading policies.
     4. Purchaser agrees to notify Broker orally or in writing at the addresses
and facsimile numbers set forth in paragraph E.4 hereof as soon as practicable
after Purchaser has knowledge of any material pending or threatened legal,
contractual or regulatory restriction that would restrict, limit or prohibit the
purchase of Stock pursuant to this Plan. Such notice shall indicate, to the
extent then known by Purchaser, the anticipated onset and duration of the
restriction, but shall not include any other information about the nature of the
restriction or its applicability to Purchaser or Purchaser’s affiliates and
shall not in any way communicate any material nonpublic information about the
Purchaser or its securities to Broker. Any such notice received by Broker from
Purchaser shall operate to, as indicated in such notice, suspend, amend or
terminate this Plan.
     5. Purchaser understands that Broker may from time to time not be able to
affect purchases of the Stock under the Plan due to market conditions or legal,
regulatory or contractual restrictions applicable to Broker.
     6. Purchaser agrees that it shall not, directly or indirectly, communicate
any material non-public information relating to itself, the Target, its
securities or the securities of the companies whose securities it purchases,
including the Stock, to any employee of Broker or its affiliates who is known by
Purchaser to be involved, directly or indirectly, in executing this Plan at any
time while this Plan is in effect.
     7. Purchaser agrees that, while this Plan is in effect, it shall comply
with all laws, rules and regulations applicable in connection with the execution
of this Plan and the transactions contemplated hereby.
     8. Purchaser acknowledges and agrees that, while this Plan is in effect,
Purchaser does not have, and shall not attempt to exercise, directly or
indirectly, any influence over how, when or whether to effect purchases of Stock
pursuant to this Plan.
B. Implementation of the Plan
     1. Purchase instructions are set forth on Exhibit A of this Plan and shall
be deemed a part of this Plan. Broker shall commence purchases under this Plan
only during a Period (as defined on Exhibit A of this Plan) and may effect such
purchases on any day during a Period that the principal market on which the
Stock trades is open (each such a potential “Trading Day”) under the ordinary
principles of best execution with no shares to be purchased during the term of
this Plan other than in accordance with the guidelines and provisions set forth
herein.
     2. Broker’s Execution. It is understood and agreed that the acceptance of
Purchaser’s orders herein by Broker does not constitute a guarantee or other
assurance of any kind that purchases of Stock can or will be made at any
particular price on any Trading Day. Broker shall make purchases under this Plan
under ordinary principles of best execution. Broker will not be

2.



--------------------------------------------------------------------------------



 



liable for any failure to purchase Stock, or to purchase Stock at any particular
price, on any Trading Day, so long as it exercises reasonable efforts in good
faith to execute this Plan in accordance with its terms. Broker will comply with
all applicable laws, rules and regulations in its execution of the Plan.
     3. Stock Splits, etc. The Aggregate Dollar Amount, Daily Purchase
Limitation, Limit Price and Maximum Number of Shares (if applicable), each as
defined on Exhibit A of this Plan, or any other applicable share references or
price limits under applicable formulas and any other applicable provisions of
this Plan shall be adjusted automatically on a proportionate basis to take into
account any stock split, reverse stock split or stock dividend with respect to
the Stock or any similar transaction with respect to the Stock that occurs
during this Plan.
     4. Compensation. Purchaser will pay to Broker the fees and commissions set
forth on Exhibit B attached hereto in connection with this Plan and the
transactions contemplated hereby.
     5. Notification of Purchases. Broker will provide Purchaser, as soon as
reasonably practicable but not less than daily, reports of purchases executed
under this Plan, at the number or address set forth in section E.4 hereof.
     6. Amendment. Any alteration, suspension, or modification of this Plan by
Purchaser will be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b5-1. In particular, subject to Purchaser’s
right to terminate this Plan, Purchaser shall not alter, suspend, or modify from
the terms of this Plan while aware of any material non-public information with
respect to itself or its securities. Any alteration, modification, or amendment
of this Plan, other than a termination of this Plan (which may take effect at
any time but shall be subject to Section C below), shall not take effect until
sixty (60) days after the date the alteration, modification or amendment is
adopted. Any alteration, modification or amendment of any plan with any other
broker for purchase of Stock shall also be deemed an amendment of this Plan.
C. Termination or Suspension
     1. This Plan may not be terminated or suspended prior to the time
designated pursuant to paragraph C.2 hereof, except that it may be suspended or
terminated upon written notice at any time from Purchaser to the address or
facsimile numbers set forth in paragraph E.4 hereof. Each such notice from
Purchaser shall indicate whether the Plan is being suspended or terminated and,
in the event of suspension, the expected duration of the suspension, but shall
not in any way communicate any material nonpublic information about Purchaser or
its securities to Broker.
     2. This Plan will automatically terminate on the earliest of (a) the date
on which Broker receives notice of the commencement of any proceedings in
respect of or triggered by any bankruptcy or insolvency of Purchaser; (b) the
date of Broker’s election, upon any failure by Purchaser to pay for securities
purchased hereunder; (c) the time at which the Maximum Number of Shares (if
applicable) set forth in Exhibit A has been purchased under this Plan; (d) the
time at

3.



--------------------------------------------------------------------------------



 



which the Aggregate Dollar Limit (if applicable) set forth in Exhibit A has been
purchased under this Plan; and (e) the Plan Expiration Date set forth in
Exhibit A.
     3. Any termination of this Plan would require the Purchaser to enter into a
new stock repurchase plan and agreement or other Rule 10b5-1 trading arrangement
with Broker to resume purchases. Any new Rule 10b5-1 plan or arrangement entered
into by the Purchaser after a termination shall not be effective until at least
sixty (60) days from the date of termination of this Plan.
D. Limitation of Liability
     1. Notwithstanding any other provision hereof, neither Purchaser nor Broker
shall be liable to the other for:

  (a)   special, indirect, punitive, exemplary or consequential damages, or
incidental losses or incidental damages of any kind, even if advised of the
possibility of such losses or damages or if such losses or damages could have
been reasonably foreseen, or     (b)   any failure to perform or to cease
performance or any delay in performance that results from a cause or
circumstance that is beyond its reasonable control, including but not limited to
failure of electronic or mechanical equipment, strikes, failure of common
carrier or utility systems, severe weather, market disruptions or other causes
commonly known as “acts of God”.

     2. Purchaser has consulted with its own advisors as to the legal, tax,
business, financial and related aspects of, and has not relied upon Broker or
any person affiliated with Broker in connection with, Purchaser’s adoption and
implementation of this Plan.
     3. Purchaser acknowledges and agrees that in performing its obligations
under this Plan neither Broker nor any of its affiliates nor any of their
respective officers, employees or other representatives is exercising any
discretionary authority or discretionary control respecting management of
Purchaser’s assets, or exercising any authority or control respecting management
or disposition of Purchaser’s assets, or otherwise acting as a fiduciary (within
the meaning of Section 3(21) of the Employee Retirement Income Security Act of
1974, as amended, or Section 2510.3-21 of the Regulations promulgated by the
United States Department of Labor) with respect to Purchaser or Purchaser’s
assets. Without limiting the foregoing, Purchaser further acknowledges and
agrees that neither Broker nor any of its affiliates nor any of their respective
officers, employees or other representatives has provided any “investment
advice” within the meaning of such provisions, and that no views expressed by
any such person will serve as a basis for investment decisions with respect to
Purchaser’s assets.
     4. Purchaser agrees to indemnify and hold harmless Broker and its officers,
directors, employees, agents and affiliates from and against any losses,
liabilities, claims, damages and expenses (“Losses”), including but not limited
to reasonable attorneys’ fees and the

4.



--------------------------------------------------------------------------------



 



costs of investigating or defending any matter, arising out of or incurred in
connection with this Plan, except to the extent Losses have resulted from the
fraud, bad faith, gross negligence or willful misconduct of Broker.
E. General
     1. Purchaser and Broker acknowledge and agree that Broker is acting as
broker for Purchaser in connection with this Plan and that Purchaser is a
“customer” of Broker within the meaning of Section 741(2) of Title 11 of the
United States Code (the “Bankruptcy Code”). Purchaser and Broker further
acknowledge and agree that this Plan is a “securities contract,” as such term is
defined in Section 741(7) of the Bankruptcy Code, entitled to all of the
protections given such contracts under the Bankruptcy Code.
     2. This Plan constitutes the entire agreement between the parties and
supercedes any prior agreements or understandings with respect to the subject
matter hereof; provided that the terms and conditions of any agreement(s)
governing Purchaser’s account(s) with Broker and its affiliates shall continue
to apply with respect to the matters governed thereby and are hereby ratified
and confirmed.
     3. This Plan may be amended by Purchaser and may be reinstated following
any suspension only with the written consent of Broker.
     4. All notices to Purchaser and Broker under this Plan shall be given to
all of the following persons in the manner specified by this Plan by telephone,
confirmed immediately in writing by facsimile, email or overnight courier:

         
 
  If to Purchaser:   Brocade Communications Systems, Inc.
 
      ATTN: Richard Deranleau, Chief Financial Officer
 
      1745 Technology Drive
 
      San Jose, CA 95110
 
      Phone: 408-333-8006
 
      Fax: 408-333-6659
 
       
 
  with copies to:   Brocade Communications Systems, Inc.
 
      ATTN: Bill Schenher, Stock Administration
 
      1745 Technology Drive
 
      San Jose, CA 95110
 
      Phone: 408-333-5663
 
      Fax: 408-333-6659
 
       
 
  and:   Brocade Communications Systems, Inc.
 
      ATTN: Tyler Wall, General Counsel and Secretary
 
      1745 Technology Drive
 
      San Jose, CA 95110
 
      Phone: 408-333-8000
 
      Fax: 408-333-5630

5.



--------------------------------------------------------------------------------



 



If to Broker:
All notices to Morgan Stanley under this Agreement shall be given to Morgan
Stanley’s compliance office in the manner specified by this Agreement by
telephone at (212) 762-6000, by facsimile at (212) 761-9709 or by certified mail
to the address below:
Morgan Stanley & Co. Incorporated
Control Group
1221 Avenue of the Americas
New York, NY 10020
Attn: Dennine Bullard/Mathias Kramer
with a copy to:
Anthony Cicia
Morgan Stanley & Co. Incorporated
Legal Department
1221 Avenue of the Americas
New York, NY 10020
Facsimile: (212) 507-4338
     5. Each party’s respective rights and obligations under this Plan may not
be assigned or delegated without the prior written permission of the other
parties. Notwithstanding the foregoing, it is understood and agreed that Broker
may utilize the services of brokers and other intermediaries in connection with
making the purchases of Stock hereunder, without the consent of Purchaser.
     6. This Plan may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Delivery of an executed counterpart of
this Plan by telecopier or facsimile transmission shall constitute due and
effective delivery thereof.
     7. If any provision of this Plan is or becomes inconsistent with any
applicable present or future law, rule or regulation, that provision will be
deemed modified or, if necessary, rescinded in order to comply with the relevant
law, rule or regulation. All other provisions of this Plan will continue and
remain in full force and effect.
     8. All transactions contemplated under this Plan shall be effected in the
State of New York. This Plan, and all transactions contemplated hereunder, shall
be governed by and construed in accordance with the laws of the State of New
York.

6.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have signed this Plan as of the date
set forth in the first paragraph hereof.

             
 
  BROKER:        
 
                Morgan Stanley & Co. Incorporated    
 
           
 
  Signature:  /s/ Darrell R. Alfieri    
 
 
 
        Print Name: Darrell R. Alfieri         Title: Executive Director        
Date: 8/13/08    
 
           
 
  PURCHASER:    
 
                Brocade Communications Systems, Inc.      
 
  Signature:        
 
 
 
     
 
  Print Name:        
 
 
 
     
 
  Title:        
 
 
 
     
 
  Date:        
 
 
 
   

[Signature Page to Stock Purchase Plan and Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
1. Broker shall commence the purchase of shares of Stock under this Plan, in
accordance with table below, beginning on the Commencement Date and shall
continue until the Plan is terminated in accordance with paragraph C. of the
Plan.
2. The following terms shall have the following meanings under the Plan and this
Exhibit A:

    “Aggregate Dollar Limit” means $250,000,000 of Stock (excluding fees).      
“Commencement Date” means the start of the second business day following the day
on which Purchaser notifies Broker that it has filed a current report on Form
8-K, Item 2.02 Results of Operations and Financial Condition, with the
Securities and Exchange Commission (“SEC”), which includes Purchaser’s press
release announcing its third quarter FY 2008 earnings.       “Daily Purchase
Limitation” means purchases of no more than 25% of the 5-day trailing average
trading volume of the Stock.       “HSR Notification Date” means the business
day following the day on which Broker shall receive an email notification from
Cooley Godward Kronish LLP that the waiting period for the HSR filing by
Purchaser and Foundry shall have expired or been early terminated.       “Limit
Price” means a price of NO GREATER THAN $18.47 per share of Stock.      
“Maximum Number of Shares” means 14,000,000 shares of Stock.       “Plan
Expiration Date” means the earlier to occur of (a) the date of the Foundry’s
shareholders’ meeting at which the shareholders do not approve the Acquisition
and (b) the date on which the closing of the Acquisition shall occur.

3. The Broker shall make the purchases under the Plan in accordance with the
following table unless the Plan is terminated in accordance with paragraph C. of
the Plan:

                      Maximum Dollar Limit                 of Shares to be      
Purchase         Purchased in Period   Broker’s   Price   Share Purchase Periods
  (excluding fees)   Fees   Limitations   Limitations Commencement Date until
the date
that Stock in the amount of the
Maximum Dollar Limit is acquired   $60,000,000   $.03 per share   Limit Price  
Daily Purchase Limitation;
Maximum Number of
Shares HSR Notification Date until the date
that Stock in the amount of the
Maximum Dollar Limit is acquired   $190,000,000   $.03 per share   Limit Price  
Daily Purchase Limitation;
Maximum Number of
Shares Total   $250,000,000           14,000,000 shares of Stock

 



--------------------------------------------------------------------------------



 



             
 
  PURCHASER:
 
   
 
  Brocade Communications Systems, Inc.
 
   
 
  Signature:
 
 
 
 
   
 
  Print Name:
 
 
 
 
   
 
  Title:
 
 
 
 
   
 
  Date:
 
 
 
      ACKNOWLEDGED:    
 
                Morgan Stanley & Co. Incorporated    
 
           
 
  Signature:  /s/ Darrell R. Alfieri    
 
 
 
    Print Name: Darrell R. Alfieri         Title: Executive Director        
Date: 8/13/08    

[Signature Page to Exhibit A to Stock Purchase Plan and Agreement]

 